DETAILED ACTION

The present application (Application No. 16/693,857), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to filing dated 25 November, 2019.
This Application is a continuation in part of Application No. 15/216,637, filed 07/21/2016, now abandoned.
All claims in the instant case are drawn to the same invention claimed in the earlier 15/216,637 application, and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. In particular, claims 1-8 of the instant 16/693,857 application are respectively the same as claims 1-8 filed in the parent case 15/216,637 on 07/21/2016 and elected on 02/27/2019, which have already been rejected in the rejection sent out 05/24/2019. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Examiner’s note: Except for subtle semantic differences in language between some limitations in the instant claims and in the parent claims, the claims are the same. 
Subtle semantic differences in language include (in instant claim 1): “calculating a user promotion”; “tariff”; “determining a rate information”; “publishing photos or videos created by the user on a social network”, vs. (in parent claim1, respectively): “calculating user incentives”; “rate”; “specifying a rate information”; “post a photo or a video taken by a user in a social network”; and (in instant claim 8) “not accessible to everyone, then they are considered as "inaccessible"” vs. (in parent claim 8, respectively) “not available to everybody, it is treated as "unavailable"”.  


Status of Claims

Claims 1-8, are pending and addressed below.


Drawings

The disclosure is objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(2) because the English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.  In particular, Figures 5(b) and 5(c), and possibly 5(a), are written in part in a foreign language and display foreign characters. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 5B as filed, depicts in part, text written in a foreign language, whereas the relevance of such text cannot be ascertained, (therefore making the figure indefinite).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 5-6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 5, recites the limitations: “limit for friend/follower (limF)”, “limit for likes (limL)”, “limit for reposts (limS)”, “limit for number of times video can be watched (limV)”. However, it is not clear what Applicant is attempting to encompass with the above limitations since they are not plain English expressions that have a clear meaning that a person of ordinary skill might understand. These limitations are not terms of the art. These claim limitations merely appear in ipsis verbis in the original specification, but these limitations are disclosed in the specification without an explanation or a definition of what they mean and what they are. While an Applicant can be his/her own lexicographer, newly coined terms must be explicitly defined in the specification (see MPEP § 2111.01(IV), and MPEP § 2173.05(a)). These limitations are indefinite. Appropriate clarification and correction is required. 

Claim 6, recites the formulas: 
“{P=if(F>limF;LOG(F;2)*pF*limF/LOG(limF;2);pF*F)+if(L>limL;LOG(L;2)*pL*limL/LOG(limL;2);pL*L)+if(S>limS;LOG(S;2)*pS*limS/LOG(limS;2);pS*S)}”
“{P=if(V>limV;LOG(V;2)*pV*limV/LOG(limV;2);pV*V)+if(L>limL;LOG(L;2)*p- L*limL/LOG(limL;2);pL*L)+if(S>limS;LOG(S;2)*pS*limS/LOG(limS;2);pS*S)}” 
However these complex formulas are not plain English expressions that have a clear meaning that a person of ordinary skill might understand. These limitations are not terms or expressions of the art. These claim limitations merely appear in ipsis verbis in the original specification, but these limitations are disclosed in the specification without an explanation or a definition of what they mean and what they are. While an Applicant can be his/her own lexicographer, newly coined terms must be explicitly defined in the specification (see MPEP § 2111.01(IV), and MPEP § 2173.05(a)). These limitations are indefinite. Appropriate clarification and correction is required. 


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 


Claims 1-8, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1-8 are directed to a method (a process), therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims are directed to a method for calculating user incentives in association with uploaded content (photo or a video). This concept is a method of managing interactions between people, with a marketing objective. This concept falls within the “Certain Methods of Organizing Human Activity” grouping.
Step 2A- Prong 2: Additional elements that execute the rate calculation steps that are indicative of the abstract idea include: a central processing unit, a positioning device, a display device and a memory. These additional elements are recited at a high level of generality and are merely invoked as tools to perform an abstract idea, as discussed in MPEP 2106.05(f).
Further steps executed by these additional elements represent conventional functions (i.e., posting a photo or a video, checking that the photo is available, determining a level of interaction, specifying rate information) which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These limitations just add extra-solution activity to the judicial exception - see MPEP 2106.05(g).  Accordingly, the additional elements when viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: The same analysis with respect to Step 2A Prong Two applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. When the claims are considered as a whole, the additional elements, appear to merely apply the abstract concepts to a technical environment in a very general sense - i.e. receiving, transmitting, obtaining information, storing data, making calculations/determinations based on rules or an algorithm, and displaying the results. These steps are elements that the courts have ineligible.
The dependent claims have been considered. The additional limitations recited in the dependent claims merely recite further interaction metrics (i.e., number of likes, number of reposts, number of views); particular calculations; and types of access (restricted vs unrestricted) and attributes and constraints that go into the interface template. Number of likes, number of reposts, number of views. Regarding the first part of the analysis (Step 2A), these additional limitations recited in the dependent claims, are likewise only descriptive of the identified abstract idea(s) described above in the rejection of the independent claims; or only steps in the overall targeted advertising delivery effort and are not the underlying stand-alone concept and objective of the claimed method. Regarding the second part of the analysis (Step 2B), the additional steps or features recited in these dependent claims, and in the independent claims, when taken both individually and/or as an ordered combination do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 20-21, 23, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagley et al. (US 2015/0235277) (hereinafter “Bagley5277”).

Regarding claim 1, Bagley5277 discloses: 
Network system 100 comprising: a mobile communication device 102, an advertiser or client computer 110,  an advertising server 106, also referred to as the Plixity™ server 106, and a see at least Bagley5277, Fig. 1, par. [0031-0035]).
(a. publishing photos or videos created by the user on a social network). System and method for providing auction-based advertising with content, such as pictures or video, transmitted via social media. A user takes a picture with a camera of his mobile communication device and decide to share this picture on social media. An advertisement is selected to be incorporated into the picture (based on bids or based on a prior user agreement with the advertiser). The selected advertisement is then incorporated into the picture to produce a modified picture. The modified picture is then electronically transmitted to a plurality of followers of the user, and the user receives compensation. (see at least Bagley5277, Abstract).
Since the advertiser acknowledges a picture that has been uploaded by a user and offers advertisement compensation to the user, and the offer is accepted/acknowledged by the user, then these steps represent checking the availability of the picture on the social network (b. checking whether photos or videos published on the social network are still available).
(c. if the published photos or videos are still available, the level of interaction of other users with the published photos or videos is determined). Compensation can be based in part on determining a level of interaction (the determined level of interaction) (see at least Bagley5277, par. [0011], [0056], [0064-0065], [0068]).
(d. determination of information about the tariff applicable to the advertising campaign corresponding to the published photo or video and social network) (e. calculation of the number of points (P) received by the user for published photos or videos on the social network based on certain tariff information and a certain level of interaction).
Advertisers register (sign up) with the system to create advertising campaigns and compensation criteria (information about the tariff). After the user takes a picture (digital photo) and submits the photo to server 106 over the network, the system 106 may identify any or all companies that have defined parameters of users to whom they wish to offer an advertisement. The process of delivering bids (information about the tariff) for advertisements, selection of a bid (or advertisement), and incorporation of the advertisement into the picture, may then be performed as described above in FIGS. 2 and/or 3. For example, if any of the user's information matches with any company's single or set of predefined parameters, the offer from the company may show see at least Bagley5277, par. [0092-0095]). 
The user who has agreed to placement of the advertisement in the image may receive some form of compensation based on the bid made by the advertiser. The compensation may take any of various forms. In one embodiment the compensation may be in the form of "points" which may be similar to airline miles or other programs (see at least Bagley5277, par. [0055]). 
Advertiser may offer compensation by bidding on the opportunity to provide advertising in conjunction with the user submitted photos, images, etc. based on various criteria. This criteria may include, but is not limited to, one or more of: the number of followers of the submitting user, demographics of the user and/or followers, profile information of the user and/or followers, user habits, geographic location of the user, geographic location of some or all of the followers, time of year, and content of the picture being transmitted, among other information. (see at least Bagley5277, Fig. 2-5, par. [0008], [0040], [0045], [0056], [0064-0066], [0070], [0086]).
System comprising computing devices, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Bagley5277, Fig. 1, 6-7 par. [0031-0035, [0083-0090]) (processor) (memory) (computer readable media)

Regarding claim 2, Bagley5277 discloses: All the limitations of claim 1 as per the above rejection statement.
Bagley5277 discloses:  (wherein the level of other user interaction with the posted photo or video is determined based on a number (L) of "likes" collected by the posted photo or video in the social network). The advertisement added to the frame may be selected at least partially based on the likes (see at least Bagley5277, par. [0086]). 

Regarding claim 4, Bagley5277 discloses: All the limitations of claim 1 as per the above rejection statement.
wherein the level of other user interaction with the posted photo or video is determined based on a number of views (V) of the posted photo or video in the social network). Amount of compensation is based on criteria such as number and/or type of followers who actually received this ad-incorporated social media content (views) (see at least Bagley5277, par. [0064]). Accordingly, billing for each proper instance of actually received ad-incorporated social media content (a view) needs to be accounted for, and therefore the system tracks the number of views of each piece of ad-incorporated social media content.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, are rejected under 35 U.S.C. 103 as being unpatentable over Bagley et al. (US 2015/0235277) (hereinafter “Bagley5277”) in view of Guinn et al. (US 20140094241) (hereinafter “Guinn4241”).

Regarding claim 3, Bagley5277 discloses: All the limitations of claim 1 as per the above rejection statement.

Bagley5277 does not appear to explicitly disclose: (wherein the level of other user interaction with the posted photo or video is determined based on a number of reposts (S) collected by the posted photo or video in the social network). 
Guinn4241 discloses: Social activities of a user can be evaluated as metrics to determine a reward for a player, including: the number of followers or friends, the number of approvals ("likes" or "favorites"), the number of disapprovals ("dislikes"), the number of reposts/shares, the number of direct comments/replies, etc (see at least Guinn4241, par. [0135]). The number of points in the reward may be determined from any combination of metrics collected by the monitoring system 806, such that for a particular posting on a web site, the player may receive n1 points for each direct comment/reply, n2 points for each repost/share, n3 points for each approval, negative n4 points for each disapproval, n5 points for each follower, n6 points for search engine ranking, and so on. The number of points for each metric may be weighted according to how well they measure the generated level of interest. (see at least Guinn4241, par. [0136]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Bagley5277; to include compensation (rewarding) based at least in part on the number of reposts as taught by Guinn4241. One of ordinary skill in the art at the time of the invention would have been motivated to do so, since each individual element and its function are taught in the prior art (criteria for compensating based on the number of followers, and criteria for compensating based on the number of reposts), and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself, that is, in the substitution of the criteria based on the number of followers, for criteria based on the number of reposts. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 5, Bagley5277 discloses: All the limitations of claim 1 as per the above rejection statement.
Bagley5277 further discloses: 
see at least Bagley5277, par. [0086]). Price per follower as a function of number of followers (a price per friend/follower (pF)) (see at least Bagley5277, Fig. 5, par. [0044]).
Social media objects or content can be photos or video (see at least Bagley5277, Abstract, par. [0030]). Amount of compensation is based on criteria such as number of followers who actually received this ad-incorporated social media content (views) (see at least Bagley5277, par. [0064]). Accordingly, billing for each proper instance of actually received ad-incorporated social media content (a view) needs to be accounted for, and therefore the system tracks the number of views of each piece of ad-incorporated social media content. (price per watched video (pV)) and limit for number of times video can be watched (limV))
Bagley5277 does not appear to explicitly disclose: (wherein the rate information comprises price per like (pL) and price per repost (pS), limit for likes (limL) and limit for reposts (limS), price per watched video (pV) and limit for number of times video can be watched (limV)).
Per above, Bagley5277 teaches a “base” method for compensating based on social metrics (i.e., price per follower) (see at least Bagley5277, Fig. 5, par. [0044]); and Guinn4241 teaches a “comparable” method for compensating based on social metrics (see at least Guinn4241, par. [0135-0136])., which offers the improvement of teaching a price per repost and a price per like. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Bagley5277; with Guinn4241; to include a price per any social metric, including a price per repost and a price per like. One of ordinary skill in the art at the time of the invention would have been motivated to expand Bagley5277 in this way, since doing so is applying a known technique (a price per repost and a price per like) to improve a similar method (price per follower) in the same way.
Bagley5277 does not appear to explicitly disclose: (wherein the rate information comprises price per like (pL) and price per repost (pS), limit for likes (limL) and limit for reposts (limS), price per watched video (pV) and limit for number of times video can be watched (limV)).
Bagley5277 further discloses: Limit on the number of followers receiving pictures per day (limit) (see at least Bagley5277, par. [0069], [0089]).
The combination of Bagley5277 with Guinn4241; teaches price per any social metric, and further teaches limits, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further include: rate information comprising limit for friend/follower .


Claims 7-8, are rejected under 35 U.S.C. 103(a) as being unpatentable over Bagley et al. (US 2015/0235277) (hereinafter “Bagley5277”) in view of Craig et al. (US 2008/0104679) (hereinafter “Craig4679”).

Regarding claims 7-8, Bagley5277 discloses: All the limitations of claim 1 as per the above rejection statement.
Bagley5277 does not appear to explicitly disclose: 
(wherein checking whether the posted photo or video is still available in the social network during a predetermine period of time comprises determining whether the posted photo or video exists and can be accessed without any restriction by any user). 
(wherein if the posted photo or video is not available to everybody, it is treated as "unavailable").
Craig4679 discloses: Systems and methods for privacy management of user content in virtual social networks are provided. A user of the virtual social network can designate user preferences to be associated with the content provided by the user. Access to the content posted by a user may be given to the general public or can be restricted, as determined by the user, by rules of the community, and/or by rules of the virtual social network. Some virtual social networks allow the user to restrict access to the content so that only individuals associated or connected with the user may view the content posted by the user. (see at least Craig4679, Abstract, par. [0007]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Bagley5277; to include designating content published on a social network either as public or unrestricted (available) and restricted (unavailable) compensation based at least in part on the number of shares (number of reposts) as taught by Craig4679. One of ordinary skill in the art at 


Examiner’s note regarding 35 USC § 102/103 (Claim 6)

Regarding claim 6, the Examiner could not find prior art to make 35 USC § 102/103 rejections of all the limitations of these claims.
As explained in the rejection of claim 5, the combined system of Bagley5277 and Guinn4241 teaches: linear calculation of a number of points (P) earned by the user for the posted photo in the social network based on a determination of a number (F) of friends and followers of a profile of the user in the social network, and further based on limits.
However, claim 6 recite explicit mathematical formulas, for which the Examiner’s search strategy could not identify prior art to reasonably show lack of novelty. In particular, the Examiner could not find prior art to make 35 USC § 102/103 rejections of the formula: 
P=if(F>limF;LOG(F;2)*pF*limF/LOG(limF;2);pF*F)+if(L>limL;LOG(L;2)*p- L*limL/LOG(limL;2);pL*L)+if(S>limS;LOG(S;2)*pS*limS/LOG(limS;2);pS*S) 
Or for a video: 
P=if(V>limV;LOG(V;2)*pV*limV/LOG(limV;2);pV*V)+if(L>limL;LOG(L;2)*p- L*limL/LOG(limL;2);pL*L)+if(S>limS;LOG(S;2)*pS*limS/LOG(limS;2);pS*S)
and of the limitation: 
“number of points (P) earned by the user for the posted photo in the social network is calculated according to a function that is linear to number of friends, number of likes, number of reposts and switches to logarithmic after a certain limit”.
Or for a video: “linear to number of times video was watched, number of likes, number of reposts and switches to logarithmic after a certain limit”.


Conclusion

All claims in the instant case are drawn to the same invention claimed in the earlier 15/216,637 application, and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. In particular, claims 1-8 of the instant 16/693,857 application are respectively the same as claims 1-8 filed in the parent case 15/216,637 on 07/21/2016 and elected on 02/27/2019, which have already been rejected in the rejection sent out 05/24/2019. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/Mario C. Iosif/Primary Examiner, Art Unit 3681